Citation Nr: 1549584	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  04-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for chronic thoracolumbar strain, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was previously before the Board on several occasions, most recently in March 2014. In its March 2014 decision, the Board denied a disability rating in excess of 40 percent for chronic thoracolumbar strain, denied a rating in excess of 10 percent for left lower extremity neurological impairment, and remanded entitlement to TDIU. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and vacated the Board's decision denying a rating in excess of 40 percent for chronic thoracolumbar strain.

The Veteran waived his right to have the RO consider evidence prior to a Board decision. See August 2015 Waiver.

Additional documents pertinent to the present appeal are in the electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must again be remanded for a new VA spine examination to assess the current nature, extent and severity of the service-connected disability. The examiner must specifically take note of all of the Veteran's symptoms not contemplated by the schedular criteria, to include all side effects from narcotic pain medications prescribed for the back disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical or non-medical evidence that is not included in the claims file, particularly relating to the side effects of his narcotic pain medication. Provide the Veteran with release of information forms so that VA can obtain such information.

2. Obtain any outstanding VA medical records (VAMRs) from June 2013 onwards and associate them with the claims file.

3. Return the claims file to the examiner who performed the November 2008 VA examination for a new medical examination of the Veteran's back. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.

a. The VA examiner must conduct a complete back examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's back disability. The assessment must:

Provide the range of motion of the Veteran's thoracolumbar or entire spine expressed in degrees. Conduct repetitive motion testing and note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the back exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of additional degrees of motion lost.

State whether there is any ankylosis of the thoracolumbar spine or whether the Veteran experienced any incapacitating episodes related to intervertebral disc syndrome expressed in days and/or weeks. Also state whether the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

If possible, the examiner should determine the duration of the Veteran's symptoms and any resulting limitations in range of motion within the claims period.

b. The examiner MUST SPECIFICALLY note of all other symptoms the Veteran identifies that are related to his back disability that are not noted in the schedular criteria, to especially include the specific side effects from narcotic pain medications prescribed for the back disability. If possible, the examiner should determine the severity and duration of these symptoms/side effects.

c. After assessing the severity of the Veteran's back disability, the examiner must provide an opinion addressing the impact, if any, of the Veteran's physical symptoms, TO INCLUDE THOSE RELATING TO SIDE EFFECTS FROM HIS NARCOTIC PAIN MEDICATIONS, on his occupational and social functioning. In particular, the examiner should state whether the Veteran's symptoms are sufficiently incapacitating to prevent him from working (i.e., engaging in substantially gainful activity) without regard to other factors such as age and nonservice-related disabilities.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence, INCLUDING ANY PERTINENT EVIDENCE ADDED TO THE RECORD AS A RESULT OF THIS REMAND. The examiner's attention is called to:

March 2008, January 2009, December 2010, and January 2014 Private Doctor's Letters, noting the Veteran has constant severe pain and requires pain medication, and that he is unable to work.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing adequate explanations in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) entitlement to a disability rating in excess of 40 percent for chronic thoracolumbar strain, to include degenerative disc disease (DDD) and degenerative joint disease (DJD), to include on an extraschedular basis, and 2) entitlement to TDIU. The RO should carefully consider the old rating criteria in place when the Veteran filed his claim in 1999, which does not expressly indicate that the schedule contemplated symptoms of pain. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




